Title: To George Washington from Robert Morris, 12 June 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance 12th-13 June 1782
                  
                  I presume that General Lincoln will have made your Excellency
                     acquainted with the Situation of Affairs here. It becomes my Duty to mention
                     one Circumstance for your Determination which I will adhere to even tho it
                     should contravene my own Opinion not only because I have a firm Reliance in
                     your Judgement but because you are in a better Position to be well informed of
                     the Facts. It is with great Pain I learn that the few Taxes raised by the State
                     of New York instead of being applied in Discharge of their Quota are all
                     appropriated to particular Purposes. My Information on this Subject may be ill
                     founded but having applied to the Governor for the Laws of the State relative
                     to Revenue which I have not received I am obliged to take it upon verbal
                     Communications Supposing the Fact to be as stated I am inclined to think that
                     at least the Levies raised by that State should not be fed at the continental
                     Expence. The Expenditures on those Levies I cannot precisely ascertain but I
                     believe it to be somewhere between five and Six thousand Dollars monthly. This
                     Expence at a Moment when the Wheat and Flour collected in that State is as I am
                     informed held up untill Money can be sent from hence to purchase it at a high
                     Price appears to be improper. There may perhaps be good Reasons for it but it
                     may also be considered as unnecessary Profusion. Your Excellency can best judge
                     what ought to be done but you may rely on it that we can very ill afford any
                     Expence in our present Situation. I have the Honor to be with great Respect and
                     esteem Sir Your Excellency’s most obedient and humble Servant
                  Robt MorrisJune 13
                  Since writing the above of the twelfth I have received your
                     Excellency’s Letter of the eigth—To which I shall make no particular Answer at
                     present having as I had the Honor to mention in a former Letter referred the
                     whole of that Business to the secretary at War. I am &c.

                     R.M.                     
                  
               